DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement(s) filed on July 1, 2019; August 6, 2019; July 8, 2020; September 4, 2021 have/has been acknowledged and considered by the examiner.  Initialed copies of supplied IDS(s) forms are included in this correspondence. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
	a) monitoring unit…in claim 1.
	Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11, 13-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	As to claim 1, the claim recites “the data”, which lacks antecedent basis.
	As to claim 1, the claim recites “the captured data” which lacks antecedent basis.
	As to claims 2-11, 13-14, the claims are rejected as dependent upon claim 1.
	As to claim 10, the claim recites “in the vicinity” which is a relative term that renders the claim indefinite (MPEP 2173.05(b)). The term “the vicinity” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  There is no objective standard to understand what constitutes the “vicinity” of the sun visor of the vehicle since such a feature appears directed to the subjective opinion of a practitioner of the invention, and thus the metes and bounds are unclear (MPEP 2173.05(b)). 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5, 7, 11 are rejected under 35 U.S.C. 102(a1) as being anticipated by Enders (DE 10-2012221647 - Enders; reference made to machine translation).
	As to claim 1, Enders teaches a method for examining a driver of a vehicle (Enders Fig. 1; para. [0001]), the method comprising capturing at least one ye and/or at least one part of the face of the driver using a monitoring unit (Enders Fig. 1 - 3; para. [0017], [0032]), evaluating data captured by the monitoring unit (Enders Fig. 1 - 3; para. [0017], [0032]), examining the visual perception capability of the driver on the basis of the captured data (Enders Fig. 1 - 2; para. [0007], [0020], [0021], [0032]).
	As to claim 2, Enders teaches all the limitations of the instant invention as detailed above with respect to claim 1, and Enders further teaches the monitoring unit is a camera, which at a standstill or during a trip of the vehicle captures movements of the eyes and/or a part of the face of the driver (Enders Fig. 1 - 3; para. [0017], [0019]).
	As to claim 3, Enders teaches all the limitations of the instant invention as detailed above with respect to claim 1, and Enders further teaches the examining of the visual perception capability of the driver comprises displaying characters of different size, comprising numbers and/or letters, on a head-up display or a screen of the vehicle (Enders Fig. 1 - 2; para. [0018], [0020], [0032]), marking one of the displayed characters (Enders para. [0020]-[0024]), capturing an audio signal (Enders Fig. 1 - 5; para. [0013], [0032]), and if the captured audio signal corresponds to the marked character, marking another one of the displayed characters (Enders para. [0020]-[0024]).
	As to claim 5, Enders teaches all the limitations of the instant invention as detailed above with respect to claim 1, and Enders further teaches the examining of the visual perception capability of the driver comprises examining the visual field and/or the central visual field of the driver (Enders para. [0021]).
	As to claim 7, Enders teaches all the limitations of the instant invention as detailed above with respect to claim 1, and Enders further teaches further comprising sensing the viewing direction of the driver over a defined time period during trip of the vehicle (Enders para. [0007], [0016], [0017], [0032]).
	As to claim 11, Enders teaches all the limitations of the instant invention as detailed above with respect to claim 1, and Enders further teaches after examining of the visual perception capability of the driver, qualifying the visual perception capability of the driver and/or recommending that the driver consult a doctor (Enders para. [0010]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Enders as applied to claim 1 above, and further in view of Carda et al. (US 2010/0188639 - Carda).
	As to claim 4, Enders teaches all the limitations of the instant invention as detailed above with respect to claim 1, and Enders further teaches the examining of the visual perception capability of the driver comprises displaying a first character comprising a number or letter on a head-up display or a screen of the vehicle (Enders Fig. 1 - 2; para. [0018], [0020], [0032]), capturing an audio signal (Enders Fig. 1 - 5; para. [0013], [0032]), and if the captured audio signal corresponds to the displayed first character, displaying a second character comprising a number or letter (Enders Fig. 1 - 2; para. [0013], [0020]-[0024]).
	Enders does not specify the character is in red-green contrast.  In the same field of endeavor Carda teaches providing an eye test with characters in red-green contrast (Carda Fig. 1A, 1B; Fig. 3A - 310; Fig. 4A - 440; para. [0003], [0038], [0057]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to provide red-green contrast since, as taught by Carda, such contrast test is well known in the art for the purpose of determining red-green colorblindness (Carda para. [0003], [0038], [0057]).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Enders applied to claim 1 above, and further in view of Collazo (US 8,047,652).
	As to claim 6, Enders teaches all the limitations of the instant invention as detailed above with respect to claim 1, and while Enders teaches performing multiple types of tests on the vehicle display (Enders para. [0020]), doesn’t specify displaying a grid having a dot at the center thereof.  In the same field of endeavor Collazo teaches eye testing using grids with dots at the center (Amsler grids/chart) (Collazo Figs. 1A-1D; col. 3:55-67).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to display an Amsler grid/chart since, as taught by Collazo, such grids are well known in the art for testing distorted vision (Collazo col. 3:55-67).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Enders as applied to claim 1 above, and further in view of Rothberg et al. (US 5,422,690 - Rothberg).
	As to claim 8, Enders teaches all the limitations of the instant invention as detailed above with respect to claim 1, and while Enders teaches performing multiple types of tests on the vehicle display (Enders para. [0020]), doesn’t specify displaying a changing pattern and sensing changes in pupil diameter.  In the same field of endeavor Rothberg teaches displaying a changing pattern and measuring pupil diameter (Rothberg Fig. 4 - 19, 22; col. 10:64-68; col. 11:1-30).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to provide changing pattern and measuring pupil diameter since, as taught by Rothberg, such eye measuring/testing allows for determining impairment and physical performance (Rothberg col. 1:5-15).

Claims 9-10 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Enders as applied to claim 1 above, and further in view of Otto et al. (US 8,184,867 - Otto; cited by Applicant).
	As to claim 9, Enders teaches all the limitations of the instant invention as detailed above with respect to claim 1, and Enders further teaches, but doesn’t specify examining the visual perception of the driver comprising capturing a retinal image using the monitoring unit.  In the same field of endeavor Otto teaches capturing a retinal image (Otto Fig. 1 - 2, 6, 8; Fig. 2 - 16).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to image the retina since, as taught by Otto, imaging the retina is well known in the art for the purpose of biometric identification/authentication (Otto Fig. 2 - 28; col. 1:5-10).
	As to claim 10, Enders in view of Otto teaches all the limitations of the instant invention as detailed above with respect to claim 9, and Enders further teaches the one or two retinal scanners in the vicinity of a sun visor of the vehicle or behind the sun visor (Enders Fig. 1 - 1, 3; para. [0032]). 
	As to claim 13, Enders teaches all the limitations of the instant invention as detailed above with respect to claim 1, but doesn’t specify identifying the driver.  In the same field of endeavor Otto teaches identifying a person based on their eye (Otto Fig. 2 - 29; col. 1:5-10; col. 5:30-40).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to identify the driver since, as taught by Otto, imaging identifying people well known in the art for the purpose of biometric identification/authentication (Otto Fig. 2 - 28; col. 1:5-10).
	As to claim 14, Enders in view of Otto teaches all the limitations of the instant invention as detailed above with respect to claim 13, and Enders further teaches operating devices of the vehicle using the captured data (Enders para. [0032]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY W WILKES whose telephone number is (571)270-7540. The examiner can normally be reached M-F 8-4 (Pacific).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZACHARY W WILKES/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        July 12, 2022